ORDER

PER CURIAM.
Keith and Rebecca Wilkinson appeal from the judgment of the trial court granting summary judgment to Barton Mutual Insurance Company (Barton) in their action for breach of contract. We have reviewed the briefs of the parties and the record on appeal, and we conclude that Barton is entitled to judgment as a matter of law based on facts about which there is no genuine issue of material fact. ITT Commercial Fin. Corp. v. Mid-Am. Marine Supply Corp., 854 S.W.2d 371, 376 (Mo. banc 1993). An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Civil Procedure 84.16(b) (2014).